CLD-303                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-3235
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                             CHARLES AARON BROOKS,

                                                  Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                      (D.C. Criminal No. 2-95-cr-00564-001)
                    District Judge: Honorable Harvey Bartle III
                    ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                                       10.6
                                September 29, 2011
              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                          (Opinion filed: October 14, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Charles Brooks is a federal prisoner, convicted in 1996 for his part in a series of

armed bank robberies. In April 2011, Brooks filed a Fed. R. Crim. P. 41(g) motion for

the return of property that, he argues, was unlawfully seized in 1995 by government


                                           1
agents—specifically, the “Ten Squad” unit—prior to his indictment on the present

charges. His motion, while difficult to parse, appears to claim that the Ten Squad entered

three properties at which he resided and took currency, jewelry, clothing, and other items,

which they used to compel parties in his case to testify against one another. Brooks avers

that proper records were not kept of this activity, and that he only discovered that his

property had been taken in April 2011, shortly before he filed his Rule 41(g) motion.

Directed to respond by the District Court, the Government argued that Brooks’s motion

was untimely. The Court agreed, denying relief and rejecting Brooks’s ensuing request

for reconsideration. Brooks filed a timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. See Gov’t of V.I. v. Edwards,

903 F.2d 267, 272 (3d Cir. 1990). While “[i]n most Rule 41(g) cases demanding return

of . . . property[] ‘we review the District Court’s decision to exercise its equitable

jurisdiction for abuse of discretion,’” United States v. Bennett, 423 F.3d 271, 274 (3d Cir.

2005) (quoting United States v. Chambers, 192 F.3d 374, 376 (3d Cir. 1999)), the

applicability of a statute of limitations is a legal question that we review de novo. Syed

v. Hercules, Inc., 214 F.3d 155, 159 n. 2 (3d Cir. 2000); see also Somoza v. N.Y.C. Dep’t

of Educ., 538 F.3d 106, 112 (2d Cir. 2008). Having examined the record, we are in full

accord with the District Court and will summarily affirm its orders. Murray v. Bledsoe,

No. 10-4397, ___ F.3d ___, 2011 WL 2279428, at *1 (3d Cir. June 10, 2011); see also

Third Cir. L.A.R. 27.4; I.O.P. 10.6. Even under the District Court’s generous reading of

the six-year limitations period, see Bertin v. United States, 478 F.3d 489, 492 (2d Cir.

2007), Brooks’s motion is untimely. His argument that he only discovered the seizure in

                                             2
2011 is unavailing; given the amount of property taken and the intervening passage of

time, he “cannot argue with a straight face that it took him more than six years to find out

that his property had been” seized. United States v. Duke, 229 F.3d 627, 630 (7th Cir.

2000); see also United States v. Wright, 361 F.3d 288, 290 (5th Cir. 2004) (discussing

awareness of Government action in the context of forfeiture). Brooks repeatedly refers to

an “Attachment A” to support his claim of recent discovery, but no such attachment

appears to accompany any of his submissions. Because the District Court correctly

deemed the motion to be untimely, it did not abuse its discretion by refusing to reconsider

its ruling. United States v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010).

       Finally, if Brooks wishes to attack his conviction or sentence—and he appears to

challenge evidence allegedly withheld by the prosecution in his case—he must proceed

via 28 U.S.C. § 2255. See In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). To the

extent that it requests independent relief, Brooks’s “Motion to Clearify [sic]” is denied.




                                             3